DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.

Response to Amendment
Acknowledgement is made to Applicant’s claim amendments received 30 August 2022.  Claims 1-3, 5-10 and 12-18 are currently pending, of which claims 1, 12 and 16 are currently amended and claim 18 is new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. WO 2018-174281 to Koga et al. (Koga) in view of Foreign Patent Document No. JP 2000-054174 to Nikura et al. (Nikura), further in view of US Patent No. 9,281,777 to Borgstrom (Borgstrom) and further in view of Foreign Patent Document No. WO 2017/139041 to Almy et al. (Almy).
As to claim 1, Koga teaches a hydrogen production and storage system, the system comprising a water tank (72h) configured to store water, a water electrolysis reactor (50) configured to receive the water from the water tank and to decompose the water so as to produce hydrogen, a hydrogen collection pipe connected to the water electrolysis reactor (50) and the water tank (72h) so as to supply the hydrogen produced by the water electrolysis reactor (50) to the water tank (72h) and a hydrogen storage tank (92) connected to the water tank (50) through a hydrogen transfer pipe so as to receive and store the hydrogen collected in the water tank (50) (Translation Page 16, Paragraph 11 to Page 18, Paragraph 6; Figure 1).  Koga further teaches that the hydrogen supplied to the water tank (72h) via the hydrogen collection pipe is collected in the top of the water tank (72h) while the water is collected in a bottom, thus in an accommodation space other than a portion of the water tank in which the water is stored (the hydrogen is supplied to the water tank (72h) above the electrolyte surface), and the hydrogen transfer pipe comprises a pressure control valve (PV1) which in a closed state would cause the hydrogen to pressurize, and wherein the valve is configured to open and send the hydrogen from the water tank (72h) to the storage tank (92) when the hydrogen pressure upstream from the pressure control valve, and thus in the water tank, is equal to or higher than a predetermined pressure (Translation Pages 17-20).
However, Koga fails to further teach that the system comprises a solar panel for providing energy to the electrolysis reactor.  However, Nikura also discusses water electrolysis and teaches that efficiency can be increased by providing both necessary heat and power from a solar cell (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the power supply of the system of Koga with a solar panel as in Nikura in order to improve the electrolysis efficiency as taught by Nikura with renewable energy resources from the sun.  
Nikura further teaches that the solar panel is installed at an incline and the water tank and electrolysis reactor are stored underneath the inclined solar panel (Figure 2).  However, Nikura is silent as to specifically how the solar panel is held at an angle.  However, Borgstrom also discusses inclined solar panels and teaches that the solar panels can be effectively held at a desired incline by providing the panels on a plurality of frames (rack/legs/arms) (Abstract; Figures 1 and 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to hold the solar panels of the combination utilizing a plurality of frames with the reasonable expectation of effectively holding the solar panels.  
However, the combination fails to further specifically teach that all of the water tank, the water electrolysis reactor and the hydrogen storage tank are entirely received in an inner space formed by the solar panel and the support.  However, Almy also discusses solar panel containing systems and teaches that it is known in the art to house the components of the solar system directly beneath the photovoltaic modules between the module and the support structure in order to protect the components from precipitation wind and access heat as well as to make the system more visually attractive and uniform (Paragraph 000167).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to house all the components of the system of the combination entirely beneath the module in the space formed by the inclined module and the frame in order to protect the components from precipitation wind and access heat as well as to make the system more visually attractive and uniform as taught by Almy.  
As to claims 2 and 3, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 1.  Koga further teaches that the system comprises a subsidiary water tank (72o) configured to store water, wherein the water electrolysis reactor (50) is configured to receive water from both the water tank (72h) and the subsidiary water tank (72o) and decomposes the water so as to produce the hydrogen and oxygen.  Koga further teaches that the apparatus comprises an oxygen collection pipe connected to the water electrolysis reactor (50) and the subsidiary water tank (72o) so as to supply the oxygen produced by the water electrolysis reactor (50) to the subsidiary water tank (72o) and an oxygen collection tank (92) connected to the subsidiary water tank (72o) through an oxygen transfer pipe so as to receive and store the oxygen collected in the subsidiary water tank (72o) ((Translation Page 16, Paragraph 11 to Page 18, Paragraph 6; Figure 1).
As to claim 7, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 1.  Koga further teaches that the water tank (6’) is installed on a rear surface of the solar panel (2’) with a heat exchange pad (4’) configured to transmit heat generated from the solar panel to the water tank interposed there between (Abstract; Figure 2).
As to claim 8, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 1.  Koga further teaches that the water electrolysis reactor comprises at least one water electrolysis cell comprising a cathode (2c) configured to generate hydrogen, an anode (2a) configured to generate oxygen, and a cation exchange membrane (4) interposes between the cathode (2c) and the anode (2a) and a hydrogen channel (cathode chamber) having one side communication with the cathode and a remaining side communicating with the hydrogen collection pipe so as to guide the hydrogen generated at the cathode to the hydrogen collection pipe (Translation Page 3, Paragraph 8, to Page 4, Paragraph 8; Figures 1 and 5).
As to claim 9, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 3.  Koga further teaches that the water electrolysis reactor comprises at least one water electrolysis cell comprising a cathode (2c) configured to generate hydrogen, an anode (2a) configured to generate oxygen, and a cation exchange membrane (4) interposes between the cathode (2c) and the anode (2a) and an oxygen channel (anode chamber) having one side communication with the anode and a remaining side communicating with the oxygen collection pipe so as to guide the oxygen generated at the anode to the oxygen collection pipe (Translation Page 3, Paragraph 8, to Page 4, Paragraph 8; Figures 1 and 5).
As to claim 10, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 8.  Koga further teaches that the electrolysis reactor is formed by stacking a plurality of water electrolysis cells (Figures 8 and 9).
As to claim 12, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 3.  Koga further teaches that the oxygen supplied to the subsidiary water tank (72o) via the oxygen collection pipe is collected in the top of the subsidiary water tank (72o) while the water is collected in a bottom, thus in an accommodation space other than a portion of the water tank in which the water is stored, and that the oxygen is pressurized as an amount of the collected oxygen increases in a closed state of a pressure control valve installed at the outlet of the subsidiary water tank (and thus in a part of the oxygen transfer pipe) so that the oxygen is moved to the oxygen storage tank (92) when a pressure of the oxygen becomes equal to or higher than a predetermined opening pressure of the pressure control valve (Page 19, Paragraph 8 to Page 20, Paragraph 3; Figure 1).
As to claim 13, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 1.  Koga further teaches that the apparatus comprises a dehumidifier (mist separator) (90) installed in the hydrogen transfer pipe to remove moisture from the hydrogen flowing in the hydrogen transfer pipe (Translation, Paragraph spanning end of page 17 and beginning of page 18; Figure 1).
As to claim 14, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 3.  Koga further teaches that the apparatus comprises a dehumidifier (mist separator) (90) installed in the oxygen transfer pipe to remove moisture from the oxygen flowing in the oxygen transfer pipe (Translation, Paragraph spanning end of page 17 and beginning of page 18; Figure 1).
As to claim 15, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 1.  As discussed above, the combination teaches that the power is supplied from the solar cell, and thus not from a source external to the system.  
As to claims 16 and 17, Koga teaches a hydrogen production and storage system, the system comprising a water tank (72h) configured to store water, a water electrolysis reactor (50) configured to receive the water from the water tank and to decompose the water so as to produce hydrogen, a hydrogen collection pipe connected to the water electrolysis reactor (50) and the water tank (72h) so as to supply the hydrogen produced by the water electrolysis reactor (50) to the water tank (72h) and a hydrogen storage tank (92) connected to the water tank (50) through a hydrogen transfer pipe so as to receive and store the hydrogen collected in the water tank (50) (Translation Page 16, Paragraph 11 to Page 18, Paragraph 6; Figure 1).  Koga further teaches that the system comprises a subsidiary water tank (72o) configured to store water, wherein the water electrolysis reactor (50) is configured to receive water from both the water tank (72h) and the subsidiary water tank (72o) and decomposes the water so as to produce the hydrogen and oxygen.  Koga further teaches that the apparatus comprises an oxygen collection pipe connected to the water electrolysis reactor (50) and the subsidiary water tank (72o) so as to supply the oxygen produced by the water electrolysis reactor (50) to the subsidiary water tank (72o) and an oxygen collection tank (92) connected to the subsidiary water tank (72o) through an oxygen transfer pipe so as to receive and store the oxygen collected in the subsidiary water tank (72o) ((Translation Page 16, Paragraph 11 to Page 18, Paragraph 6; Figure 1).  Koga further teaches that the hydrogen supplied to the water tank (72h) via the hydrogen collection pipe is collected in the top of the water tank (72h) while the water is collected in a bottom, thus in an accommodation space other than a portion of the water tank in which the water is stored (the hydrogen is supplied to the water tank (72h) above the electrolyte surface), and the hydrogen transfer pipe comprises a pressure control valve (PV1) which in a closed state would cause the hydrogen to pressurize, and wherein the valve is configured to open and send the hydrogen from the water tank (72h) to the storage tank (92) when the hydrogen pressure upstream from the pressure control valve, and thus in the water tank, is equal to or higher than a predetermined pressure (Translation Pages 17-20).
However, Koga fails to further teach that the system comprises a solar panel for providing energy to the electrolysis reactor.  However, Nikura also discusses water electrolysis and teaches that efficiency can be increased by providing both necessary heat and power from a solar cell (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the power supply of the system of Koga with a solar panel as in Nikura in order to improve the electrolysis efficiency as taught by Nikura with renewable energy resources from the sun.  
Nikura further teaches that the solar panel is installed at an incline and the water tank and electrolysis reactor are stored underneath the inclined solar panel (Figure 2).  However, Nikura is silent as to specifically how the solar panel is held at an angle.  However, Borgstrom also discusses inclined solar panels and teaches that the solar panels can be effectively held at a desired incline by providing the panels on a plurality of frames (rack/legs/arms) (Abstract; Figures 1 and 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to hold the solar panels of the combination utilizing a plurality of frames with the reasonable expectation of effectively holding the solar panels.  
However, the combination fails to further specifically teach that all of the water tank, the water electrolysis reactor and the hydrogen storage tank are entirely received in an inner space formed by the solar panel and the support.  However, Almy also discusses solar panel containing systems and teaches that it is known in the art to house the components of the solar system directly beneath the photovoltaic modules between the module and the support structure in order to protect the components from precipitation wind and access heat as well as to make the system more visually attractive and uniform (Paragraph 000167).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to house all the components of the system of the combination entirely beneath the module in the space formed by the inclined module and the frame in order to protect the components from precipitation wind and access heat as well as to make the system more visually attractive and uniform as taught by Almy.  
As to claim 18, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 16.  Koga further teaches that the oxygen supplied to the subsidiary water tank (72o) via the oxygen collection pipe is collected in the top of the subsidiary water tank (72o) while the water is collected in a bottom, thus in an accommodation space other than a portion of the water tank in which the water is stored, and that the oxygen is pressurized as an amount of the collected oxygen increases in a closed state of a pressure control valve installed at the outlet of the subsidiary water tank (and thus in a part of the oxygen transfer pipe) so that the oxygen is moved to the oxygen storage tank (92) when a pressure of the oxygen becomes equal to or higher than a predetermined opening pressure of the pressure control valve (Page 19, Paragraph 8 to Page 20, Paragraph 3; Figure 1).  Koga further teaches that the oxygen supplied to the water tank (72o) via an oxygen collection pipe is collected in the top of the water tank (72o) while the water is collected in a bottom, thus in an accommodation space other than a portion of the water tank in which the water is stored, and the oxygen transfer pipe comprises a pressure control valve (PV2) which in a closed state would cause the oxygen to pressurize, and wherein the valve is configured to open and send the oxygen from the water tank (72o) to the storage tank (92) when the oxygen pressure upstream from the pressure control valve, and thus in the water tank, is equal to or higher than a predetermined pressure (Translation Pages 17-20).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koga, Nikura, Borgstrom and Almy as applied to claim 1 above, and further in view of US Patent Application Publication No. 2007/0240758 to Spartz (Spartz).
As to claims 5 and 6, the combination of Koga, Nikura, Borgstrom and Almy teaches the apparatus of claim 1.  However, Nikura is silent as to the specific solar panel configuration.  However, Spartz also discusses solar cells and teaches that greater output can be provided by forming the panel with a plurality of panels (layers) stacked with different compositions for wavelength tuning (Paragraph 0028; Figures 13 and 14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the solar panel of the combination with a solar panel with at least two layered stacked panels of different composition in order to yield greater energy output as taught by Spartz.  Spartz further specifically teaches that the panels/layers comprises a first layer (38) on a front (towards the light) surface of a second layer (40) and that the first layer comprises a layer to absorb UV light and the second layer comprises a layer to absorb visible light (Paragraph 0028; Figures 13 and 14).  

Response to Arguments
Applicant's arguments filed 30 August 2022 have been fully considered but they are not persuasive.  Applicants argue that the limitations newly incorporated into independent claims 1 and 16, and previously found in dependent claim 11, are taught by Koga.  However, as discussed above the Examiner disagrees.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CIEL P Contreras/Primary Examiner, Art Unit 1794